Citation Nr: 1746584	
Decision Date: 10/19/17    Archive Date: 10/31/17

DOCKET NO.  11-32 559	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUES

1.  Entitlement to an initial rating in excess of 70 percent for posttraumatic stress disorder (PTSD).

2.  Entitlement to an initial evaluation in excess of 30 percent for herpes zoster.

3.  Entitlement to an initial evaluation in excess of 10 percent for a lumbar spine disability.

4.  Entitlement to an initial evaluation in excess of 20 percent for a left shoulder disability.

5.  Entitlement to service connection for a left ear hearing loss disability.

6.  Entitlement to service connection for a cervical spine disability.

7.  Entitlement to service connection for a headache disability to include as secondary to a cervical spine disability.

ATTORNEY FOR THE BOARD

James A. DeFrank, Counsel


INTRODUCTION

The Veteran served on active duty from September 2000 to September 2004.

These matters are before the Board of Veterans' Appeals (the Board) on appeal of October 2010, January 2011, June 2012 and September 2014 rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia.

The Veteran requested, and was scheduled for a hearing before a Veterans Law Judge.  However, the Veteran failed to appear for his hearing.  As such, his hearing request is deemed withdrawn.  See 38 C.F.R. §§ 20.702(e); 20.704(e) (2016).

Although the Veteran was previously represented by David L. Huffman, Attorney, in August 2014, VA revoked Mr. Huffman's authority to represent VA claimants.  In August 2017, the AOJ sent the Veteran a letter informing him of these developments and of his option to retain new representation.  The Veteran has not responded.  As such, the Veteran is unrepresented.

The issue of entitlement to service connection for a skin disability has been raised by the record in a July 2014 statement, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2016). 

The issues of entitlement to an initial evaluation in excess of 30 percent for herpes zoster,  entitlement to an initial evaluation in excess of 10 percent for a lumbar spine disability, entitlement to an initial evaluation in excess of 20 percent for a left shoulder disability, entitlement to service connection for a left ear hearing loss disability, entitlement to service connection for a cervical spine disability, and entitlement to service connection for a headache disability to include as secondary to a cervical spine disability are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

On July 3, 2014, prior to the promulgation of a decision in the appeal, the Board received notification from the Veteran that a withdrawal of his appeal for entitlement to an initial rating in excess of 70 percent for PTSD was requested.


CONCLUSION OF LAW

The criteria for withdrawal of an appeal by the Veteran as to the issue of entitlement to an initial rating in excess of 70 percent for PTSD have been met.  38 U.S.C.A. 
§ 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2014).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2016).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. 
§ 20.204. 

In the present case, in a July 2014 correspondence, the Veteran and his authorized representative at the time, noted that during the Veteran's July 2014 hearing before a Decision Review Officer (DRO), the Veteran indicated that he wished to withdraw his appeal as to the issue of entitlement to an initial rating in excess of 70 percent for PTSD.  The July 2014 correspondence specifically reiterated the Veteran's request to withdraw his appeal as to the issue of entitlement to an initial rating in excess of 70 percent for PTSD.  Therefore, the Veteran has withdrawn his appeal as to this issue, and, hence, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal as to this issue and it is dismissed.


ORDER

Entitlement to an initial rating in excess of 70 percent for PTSD is dismissed.


REMAND

The Board finds that more development is necessary prior to final adjudication of the claims remaining on appeal. 

In its September 2014 rating decision, the RO granted entitlement to service connection for herpes zoster at an initial 30 percent evaluation, effective July 3, 2014.  In October 2014, the Veteran filed a notice of disagreement (NOD) as to the September 2014 rating decision regarding the initial 30 percent evaluation for his service-connected herpes zoster disability.

While the Veteran expressed disagreement with the September 2014 rating decision, it appears that no subsequent statement of the case was ever issued.  Under Manlincon v. West, 12 Vet. App. 238, 240 (1999), the Board must instruct the RO that the issue of entitlement to an initial evaluation in excess of 30 percent for herpes zoster remains pending in appellate status and require further action.  See 38 U.S.C.A. § 7105; 38 C.F.R. § 19.26.  In this regard, it is noteworthy that this claim is not before the Board at this time and will only be before the Board if the Veteran files a timely substantive appeal.  The Board's actions regarding this issue are taken to fulfill the requirements of the Court in Manlincon. 

Regarding the Veteran's claims for entitlement to an initial evaluation in excess of 10 percent for a lumbar spine disability and entitlement to an initial evaluation in excess of 20 percent for a left shoulder disability, the Veteran's last examination for his lumbar spine disability took place in January 2011 and the Veteran's last examination for his left shoulder disability took place in September 2011.

However, subsequent treatment records indicate a possible worsening of his service-connected lumbar spine and left shoulder disabilities since his last VA examinations in January 2011 and September 2011.

Given that the Veteran appears to be receiving continued treatment for these disabilities, the Board finds that new VA examinations would be probative.  Therefore, to ensure that the record reflects the current severity of the Veteran's service-connected lumbar spine and left shoulder disabilities, contemporaneous examinations are warranted, with findings responsive to the applicable rating criteria.  See Green v. Derwinski, 1 Vet. App. 121, 124 (1991) (VA has a duty to provide the Veteran with a thorough and contemporaneous medical examination, one which takes into account the records of prior medical treatment, so that the evaluation of the claimed disability will be a fully informed one) and Caffrey v. Brown, 6 Vet. App. 377, 381 (1994) (an examination too remote for rating purposes cannot be considered contemporaneous").

Regarding the Veteran's service connection claims for cervical spine and headache disabilities, the Board notes that in a November 2010 treatment report, a private physician who was a clinical psychologist indicated that while the Veteran was in service he sustained a back injury to both his upper and lower back.  As a result of the injury to his upper back, the Veteran experienced headaches.

The Board additionally notes that the Veteran's service treatment records demonstrate multiple reports of complaints of headaches while a June 2002 service treatment report noted complaints of subjective paresthesias with his neck flexion as well as a history of trauma.

Notably, the Veteran has yet to undergo a VA examination for his claimed cervical spine or headache disabilities.

The Board notes that an examination or opinion is necessary to make a decision on a claim if the evidence of record contains competent evidence that the claimant has a current disability, and indicates that the disability or symptoms may be associated with the claimant's active military history, but does not contain sufficient medical evidence to make a decision on the claim.  See 38 U.S.C.A. § 5103A(d)(2); 38 C.F.R. § 3.159(c)(4); see Charles v. Principi, 16 Vet. App. 370, 374-75 (2002) (where there is competent evidence of a current disability and evidence indicating an association between the disability and active service, there must be competent evidence addressing whether a nexus exists).  

Accordingly, the Board finds that the Veteran should be scheduled for VA examinations and opinions to determine whether the Veteran has a current cervical spine disability that is related to his active duty service and whether the Veteran has a current headache disability that is related to his active duty service to include as being caused or aggravated by his cervical spine disability.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c)(4).  

With regards to the Veteran's claim for service connection for hearing loss, VA is obligated to provide an examination when the record contains competent evidence that the claimant has a current disability or signs and symptoms of a current disability, the record indicates that the disability or signs and symptoms of disability may be associated with active service, and the record does not contain sufficient information to make a decision on the claim.  38 U.S.C.A. § 5103A(d).

For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Tests are less than 94 percent.  38 C.F.R. § 3.385.  Additionally, it is noted that the threshold for normal hearing is from 0 to 20 decibels, and higher threshold levels indicate some degree of hearing loss.  See Hensley v. Brown, 5 Vet. App. 155, 157 (1993).

Notably, the Veteran was previously denied service connection for a left ear hearing loss in October 2010 and November 2011 rating decisions on the basis that left ear hearing loss for VA purposes was not currently shown.  See 38 C.F.R. § 3.385.  The November 2011 denial of service connection was based on a VA audiological examination in October 2010 which did not demonstrate a current diagnosed left ear hearing loss disability for VA purposes as defined by 38 C.F.R. § 3.385.  

Notably, the Board observes that the October 2010 VA examiner opined that the Veteran's bilateral hearing loss and tinnitus was due to his service in the military.  As a result, the November 2011 rating decision granted service connection for right ear hearing loss and tinnitus based on the findings of the October 2010 VA examination.

In his December 2011 substantive appeal, the Veteran noted that the October 2010 VA examination was not adequate as the Veteran did in fact have a current left ear hearing loss disability for VA purposes.

The veteran is entitled to a new VA examination where there is evidence (including his statements) that the condition has worsened since the last examination.  Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey, supra;  VAOPGCPREC 11-95 (1995).

Given the facts noted above, the Board finds that the evidence currently of record is insufficient to resolve the claim for service connection for a left ear hearing loss disability, and that further medical examination and opinion in connection with this claim are warranted.  

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be requested to provide the names, addresses and approximate dates of treatment of all medical care providers, VA and non-VA, who have treated him for the disabilities on appeal.  After the Veteran has signed the appropriate releases, those records should be obtained and associated with the claims folder.  

2.  The RO should issue a statement of the case to the Veteran addressing the matter of entitlement to an initial evaluation in excess of 30 percent for herpes zoster, including citation to all relevant law and regulation pertinent to the claim.  The Veteran must be advised of the time limit for filing a substantive appeal.  38 C.F.R. § 20.302(b).  Then, only if the appeal is timely perfected, this issue is to be returned to the Board for further appellate consideration, if otherwise in order.

3.  After the development in #1 has been completed, the Veteran should be afforded a VA examination to determine the severity of his service-connected lumbar spine disability.

The Veteran's claims file and a copy of this remand must be provided to the examiner for review in conjunction with this examination, and the examination report should reflect review of the record.  All necessary tests and studies should be performed, and the examiner should describe in detail all symptomatology associated with the Veteran's lumbar spine disability.

The examiner should also render specific findings as to whether, during the examination, there is objective evidence of pain on motion, weakness, excess fatigability, and/or incoordination associated with the lumbar spine.  If pain on motion is observed, the examiner should indicate the point at which pain begins.  In addition, the examiner should indicate whether, and to what extent, the Veteran likely experiences functional loss due to pain or any of the other symptoms noted above during flare-ups and/or with repeated use. 

The examiner is to report the range of motion measurements in degrees.  The examiner should consider whether there is likely to be additional range of motion loss due to any of the following: (1) during flare-ups; (2) after repetitive use over time; (3) in weight bearing; (4) non-weight bearing; (5) active motion; (6) passive motion; and (4) as a result of pain, weakness, fatigability, or incoordination.  The examiner should also address whether there is a difference in active range of motion, versus passive range of motion.  If so, the examiner is asked to describe the additional loss, in degrees, if possible.  In any event, the examiner should fully describe the functional limitations.

The examiner should also indicate whether the Veteran suffers from intervertebral disc syndrome, and if so, whether this condition has resulted in incapacitating episodes. 

The examiner should also describe any neurological complications stemming from his low back disability and identify the affected nerve group and state whether there is mild, moderate, moderately severe, or severe incomplete paralysis.  

The examiner should also provide an opinion concerning the impact of the Veteran's service-connected lumbar spine disability on his ability to work. 

4.  After the development in #1 has been completed, the Veteran should be afforded a VA examination to determine the severity of his service-connected left shoulder disability.

The Veteran's claims file and a copy of this remand must be provided to the examiner for review in conjunction with this examination, and the examination report should reflect review of the record.  All necessary tests and studies should be performed, and the examiner should describe in detail all symptomatology associated with the Veteran's left shoulder disability.

To the extent possible, the examiner is asked to opine as to the range of motion in active motion, passive motion, weight-bearing, and nonweight-bearing for the Veteran's left shoulder disability.  If the examiner is unable to so opine, he or she should clearly explain why that is so.  

When reporting the results of range of motion testing, the examiner should identify any objective evidence of pain and the specific excursion(s) of motion, if any, accompanied by pain.  To the extent possible, the examiner should assess the degree of severity of any pain. 

The extent of any pain, incoordination, weakened movement, and excess fatigability on use should be described.  To the extent possible, the additional functional impairment due to pain, incoordination, weakened movement, and excess fatigability should be assessed in terms of the degree of additional range of motion loss.  If this is not feasible, the examiner should so state and provide an explanation as to why it is not feasible. 

The examiner should also express an opinion concerning whether there would be additional functional limitations on repeated use or during flare-ups (if the Veteran describes flare-ups).  To the extent possible, the additional functional limitation on repeated use or during flare-ups should be assessed in terms of the degree of additional range of motion loss.  If this is not feasible, the examiner should so state and provide an explanation as to why it is not feasible. 

The examiner should also provide an opinion concerning the impact of the Veteran's service-connected left shoulder disability on his ability to work. 

5.  After the development in #1 has been completed, schedule the Veteran for a VA examination to determine the etiology of the claimed cervical spine disability.  

Based on a review of the record and an examination of the Veteran, the examiner should provide an opinion regarding whether it at least as likely as not (50 percent or greater probability) that any cervical spine disability is related to any incident of the Veteran's active duty service.  

In making these determinations, the examiner should specifically address the November 2010 treatment note from a private clinical psychologist which indicated that while the Veteran was in service, he sustained back injury to both his upper and lower back.

Adequate reasons and bases for any opinion must be provided.  All studies deemed appropriate in the medical opinion of the examiner should be performed, and all the findings should be set forth in detail.  The claims file should be made available to the examiner, who should review the entire claims folder in conjunction with this examination.  

6.  After the development in #1 and #5 has been completed, schedule the Veteran for a VA examination to determine the etiology of the claimed headache disability.
Based on a review of the record and an examination of the Veteran, the examiner should provide an opinion regarding whether the Veteran has a current headache disability and if:

(i) Is it at least as likely as not (50 percent or greater probability) that any such headache disability is related to any incident of the Veteran's active duty service.  

(ii) The examiner should also provide an opinion as to whether if it is at least as likely as not (at least a 50 percent probability) that any such headache disability is (a) caused by or  (b) aggravated by his cervical spine disability.

If the examiner finds that the Veteran's headache disability has been permanently aggravated/worsened by his cervical spine disability, to the extent feasible, the degree of worsening should be identified.  

In making these determinations, the examiner should specifically address the November 2010 treatment note from a private clinical psychologist which indicated that the Veteran's headaches were a result of his cervical spine disability.

Adequate reasons and bases for any opinion must be provided.  All studies deemed appropriate in the medical opinion of the examiner should be performed, and all the findings should be set forth in detail.  The claims file should be made available to the examiner, who should review the entire claims folder in conjunction with this examination.  

7.  After the development in #1 has been completed, schedule the Veteran for an appropriate VA examination to determine the nature and etiology of any currently present left ear hearing loss disability.

The examiner should furnish an opinion as to whether it is at least as likely as not (50 percent probability or more) that any of the Veteran's current left ear hearing loss disability had its onset in service, or is related to his reported acoustic trauma in service.

The examiner is advised that the Veteran is competent to report his symptoms and history, and such reports must be specifically acknowledged and considered in formulating any opinions.

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  

However, if the requested opinion cannot be provided without resort to speculation, the examiner should so state and explain why an opinion cannot be provided without resort to speculation.

8.  After completion of the above and any additional development deemed necessary, the issues on appeal should be reviewed with consideration of all applicable laws and regulations.  If any benefit sought remains denied, the Veteran should be furnished a supplemental statement of the case and be afforded the opportunity to respond.  Thereafter, the case should be returned to the Board for appellate review, if in order.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).





______________________________________________
S. HENEKS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


